Citation Nr: 1733004	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  13-25 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 2002 to July 2004.  

The appeal comes before the Board of Veterans' Affairs (Board) from a March 2010 rating decision from the RO in Houston, Texas.

This claim previously before the Board in June 2015. The claim was denied. The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court). The Court granted a Joint Motion of Remand (JMR) in May 2016 and returned the claim to the Board. In July 2016, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development. Specifically, the Board instructed the RO to obtain the Veteran's entire personnel file, to include her work performance reviews, during service, from the National Personnel Records Center (NPRC). The claim has now returned to the Board.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC. VA will notify the Veteran if further action is required. VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration. The Veteran continues to assert that she should be service-connected for PTSD as a result of sexual assault alleged to have occurred during service in 2003. 

The May 2016 JMR found that the December 2013 VA examination report and opinion was inadequate because:

  . . . [the] examiner endorsed an "[u]nspecified trauma and stressor related disorder" diagnosis . . . The examiner opined that Appellant's "unspecified trauma and stressor-related disorder was not caused by or permanently aggravated by active duty military service or the 'claimed' military sexual trauma" without providing any rationale for this opinion . . . A medical opinion without supporting rationale is inadequate to satisfy VA's duty to assist.

Pursuant to the Court's JMR, the Board must remand:

 . . . if and only if, after completion of the other development required by this remand, specifically to include reasonable efforts to obtain pertinent service personnel records pursuant to 38 C.F.R. 3.159(c)(2), the record remains insufficient to support an award of service connection, VA must obtain another medical nexus opinion that supports its conclusion with an adequate rationale.

In March 2017 the RO obtained the Veteran's service personnel records. However, the record remains insufficient to support an award service connection. Under the circumstances and in accordance with the instructions of the JMR, the Board has no option but to remand for a VA examination and opnion.

Accordingly, the case is REMANDED for the following action:

1. Obtain any additional medical evidence VA or private medical facilities that has come into existence since the remanded claims were last before the RO. 

2. Afford the Veteran an opportunity to attend a VA psychiatric examination for the purpose of evaluating the nature and etiology of the Veteran's claimed psychiatric disability, to include PTSD.  The examiner shall:

(a) Opine whether it is at least as likely as not (at least a 50 percent or greater probability) that the Veteran suffers from diagnosed PTSD, and/or any other diagnosed acquired psychiatric disorder; and. 

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed psychiatric disorder(s) was incurred in service or is otherwise related to service, to include the claimed in-service sexual assault. 

All opinions are to be accompanied by a rationale consistent with the evidence of record. A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested. If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so. In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question. Obtain a current diagnosis for the Veteran's mental health claims. 

3. The AOJ shall then, readjudicate the claims on appeal. If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


